 Case: 4:18-cv-02072-HEA Doc. #: 18 Filed: 02/26/19 Page: 1 of 19 PageID #: 76



              UNITED STATES DISTRICT COURT FOR THE
                  EASTERN DISTRICT OF MISSOURI
                        EASTERN DIVISION

RODRIQUEZ HARRIS,                    )
                                     )
                   Plaintiff,        )
                                     )
        v.                           )      No. 4:18CV2072HEA
                                     )
BRETT HAYS, et al.,                  )
                                     )
                   Defendants.       )

                        DEFENDANT’S ANSWER
                      AND AFFIRMATIVE DEFENSES

        Defendant Cody Bennett (“Defendant”), by and through counsel, hereby

responds to the Complaint by Plaintiff Rodriquez Harris (“Plaintiff”) as follows:

                                 COMPLAINT

        The contents of this paragraph do not comprise any allegations which

require a denial. To the extent any response is required, Defendant denies

same.

                           NATURE OF THE CASE

1. The allegations in this paragraph are legal conclusions, which do not

   require a response. To the extent this paragraph asserts any allegations

   against Defendant, he denies same. Further, Defendant denies that

   Plaintiff is entitled to any of the relief sought, and denies any remaining

   allegations in Paragraph 1.
 Case: 4:18-cv-02072-HEA Doc. #: 18 Filed: 02/26/19 Page: 2 of 19 PageID #: 77



                PARTIES, JURISDICTION, AND VENUE

2. Defendant is without knowledge or information sufficient to form a belief as

   to the allegations in this paragraph and so, denies same.

3. Defendant is without knowledge or information sufficient to form a belief as

   to the allegations in this paragraph and so, denies same.

4. Defendant admits he has been employed as a correctional officer I at

   ERDCC and that Hays has been his supervisor. The remaining allegations

   in this paragraph are legal conclusions, which do not require a response. To

   the extent this paragraph asserts any further allegations against

   Defendant, he denies same.

5. Defendant is without knowledge or information sufficient to form a belief as

   to the allegations in this paragraph and so, denies same.

6. Defendant is without knowledge or information sufficient to form a belief as

   to the allegations in this paragraph and so, denies same.

7. Defendant is without knowledge or information sufficient to form a belief as

   to the allegations in this paragraph and so, denies same.

8. Defendant is without knowledge or information sufficient to form a belief as

   to the allegations in this paragraph and so, denies same.

9. Defendant admits Precythe is the director of the MDOC, but is without

   knowledge or information sufficient to form a belief as to the remaining

   allegations in this paragraph and so, denies same.

                                      2
  Case: 4:18-cv-02072-HEA Doc. #: 18 Filed: 02/26/19 Page: 3 of 19 PageID #: 78



10. Defendant is without knowledge or information sufficient to form a belief as

   to the allegations in this paragraph and so, denies same.

11. Defendant is without knowledge or information sufficient to form a belief as

   to the allegations in this paragraph and so, denies same.

12. The allegations in this paragraph are legal conclusions, which do not

   require a response. To the extent this paragraph asserts any allegations

   against Defendant, he denies same.

13. The allegations in this paragraph are legal conclusions, which do not

   require a response. To the extent this paragraph asserts any allegations

   against Defendant, he denies same.

14. The allegations in this paragraph are legal conclusions, which do not

   require a response. To the extent this paragraph asserts any allegations

   against Defendant, he denies same.

15. Defendant is without knowledge or information sufficient to form a belief as

   to the allegations in this paragraph and so, denies same.

                         FACTUAL BACKGROUND

     A. History of the Defendant Correctional Officers and ERDCC

16. Defendant is without knowledge or information sufficient to form a belief as

   to the allegations in this paragraph and so, denies same.

17. Defendant is without knowledge or information sufficient to form a belief as

   to the allegations in this paragraph and so, denies same.

                                       3
  Case: 4:18-cv-02072-HEA Doc. #: 18 Filed: 02/26/19 Page: 4 of 19 PageID #: 79



18. Defendant is without knowledge or information sufficient to form a belief as

   to the allegations in this paragraph and so, denies same.

19. Defendant admits that Steele has been the Warden at ERDCC, but is

   without knowledge or information sufficient to form a belief as to whether

   he was during “the events alleged herein” and so, denies same.

20. Defendant is without knowledge or information sufficient to form a belief as

   to the allegations in this paragraph and so, denies same.

           Brett Hays’s History While Working for the MDOC

21. Defendant admits that Hays was a correctional officer I at Southeast

   Correctional Center (“SECC”) in Charleston, Missouri, but is without

   knowledge or information sufficient to form a belief as to the remaining

   allegations in this paragraph and so, denies same.

22. Defendant is without knowledge or information sufficient to form a belief as

   to the allegations in this paragraph and so, denies same.

23. Defendant is without knowledge or information sufficient to form a belief as

   to the allegations in this paragraph and so, denies same.

24. Defendant is without knowledge or information sufficient to form a belief as

   to the allegations in this paragraph and so, denies same.

25. Defendant is without knowledge or information sufficient to form a belief as

   to the allegations in this paragraph and so, denies same.

26. Defendant is without knowledge or information sufficient to form a belief as

                                       4
  Case: 4:18-cv-02072-HEA Doc. #: 18 Filed: 02/26/19 Page: 5 of 19 PageID #: 80



   to the allegations in this paragraph and so, denies same.

27. Defendant is without knowledge or information sufficient to form a belief as

   to the allegations in this paragraph and so, denies same.

28. Defendant is without knowledge or information sufficient to form a belief as

   to the allegations in this paragraph and so, denies same.

29. Defendant is without knowledge or information sufficient to form a belief as

   to the allegations in this paragraph and so, denies same.

30. Defendant is without knowledge or information sufficient to form a belief as

   to the allegations in this paragraph and so, denies same.

31. Defendant is without knowledge or information sufficient to form a belief as

   to the allegations in this paragraph and so, denies same.

32. Defendant is without knowledge or information sufficient to form a belief as

   to the allegations in this paragraph and so, denies same.

33. Defendant is without knowledge or information sufficient to form a belief as

   to the allegations in this paragraph and so, denies same.

34. Defendant is without knowledge or information sufficient to form a belief as

   to the allegations in this paragraph and so, denies same.

35. Defendant is without knowledge or information sufficient to form a belief as

   to the allegations in this paragraph and so, denies same.

36. Defendant is without knowledge or information sufficient to form a belief as

   to the allegations in this paragraph and so, denies same.

                                       5
  Case: 4:18-cv-02072-HEA Doc. #: 18 Filed: 02/26/19 Page: 6 of 19 PageID #: 81



37. Defendant is without knowledge or information sufficient to form a belief as

   to the allegations in this paragraph and so, denies same.

38. Defendant is without knowledge or information sufficient to form a belief as

   to the allegations in this paragraph and so, denies same.

39. Defendant is without knowledge or information sufficient to form a belief as

   to the allegations in this paragraph and so, denies same.

40. Defendant is without knowledge or information sufficient to form a belief as

   to the allegations in this paragraph and so, denies same.

41. Defendant is without knowledge or information sufficient to form a belief as

   to the allegations in this paragraph and so, denies same.

42. Defendant is without knowledge or information sufficient to form a belief as

   to the allegations in this paragraph and so, denies same.

43. Defendant is without knowledge or information sufficient to form a belief as

   to the allegations in this paragraph and so, denies same.

44. Defendant is without knowledge or information sufficient to form a belief as

   to the allegations in this paragraph and so, denies same.

                        Bennett’s History at MDOC

45. Defendant admits the allegations contained in this paragraph of Plaintiff’s

   complaint.

46. Defendant admits he pled guilty in cause 14PR-CR00295, but denies that

   he made a false statement or pled guilty to “making a false statement about

                                       6
  Case: 4:18-cv-02072-HEA Doc. #: 18 Filed: 02/26/19 Page: 7 of 19 PageID #: 82



   doing so.”

47. Defendant admits the allegations contained in this paragraph of Plaintiff’s

   complaint.

48. Defendant admits he transferred to ERDCC on April 16, 2017 but denies

   the remaining allegations in this paragraph of Plaintiff’s complaint.

49. Defendant denies the allegations contained in this paragraph of Plaintiff’s

   Complaint.

50. Defendant is without knowledge or information sufficient to form a belief as

   to the allegations in this paragraph and so, denies same.

                          Mayes’ History at MDOC

51. Defendant is without knowledge or information sufficient to form a belief as

   to the allegations in this paragraph and so, denies same.

52. Defendant is without knowledge or information sufficient to form a belief as

   to the allegations in this paragraph and so, denies same.

53. Defendant is without knowledge or information sufficient to form a belief as

   to the allegations in this paragraph and so, denies same.

54. Defendant is without knowledge or information sufficient to form a belief as

   to the allegations in this paragraph and so, denies same.

55. Defendant is without knowledge or information sufficient to form a belief as

   to the allegations in this paragraph and so, denies same.



                                       7
  Case: 4:18-cv-02072-HEA Doc. #: 18 Filed: 02/26/19 Page: 8 of 19 PageID #: 83



      B. Plaintiff’s History at ERDCC and the Events in Question

56. Defendant is without knowledge or information sufficient to form a belief as

   to the allegations in this paragraph and so, denies same.

57. Defendant is without knowledge or information sufficient to form a belief as

   to the allegations in this paragraph and so, denies same.

58. Defendant is without knowledge or information sufficient to form a belief as

   to the allegations in this paragraph and so, denies same.

59. Defendant is without knowledge or information sufficient to form a belief as

   to the allegations in this paragraph and so, denies same.

60. Defendant is without knowledge or information sufficient to form a belief as

   to the allegations in this paragraph and so, denies same.

61. Defendant is without knowledge or information sufficient to form a belief as

   to the allegations in this paragraph and so, denies same.

62. Defendant denies the allegations contained in this paragraph of Plaintiff’s

   complaint.

63. Defendant denies he harassed Plaintiff. Defendant is without knowledge or

   information sufficient to form a belief as to the remaining allegations in this

   paragraph and so, denies same.

64. Defendant is without knowledge or information sufficient to form a belief as

   to the allegations in this paragraph and so, denies same.

65. Defendant is without knowledge or information sufficient to form a belief as

                                        8
  Case: 4:18-cv-02072-HEA Doc. #: 18 Filed: 02/26/19 Page: 9 of 19 PageID #: 84



   to the allegations in this paragraph and so, denies same.

66. Defendant denies he harassed Plaintiff. Defendant is without knowledge or

   information sufficient to form a belief as to the remaining allegations in this

   paragraph and so, denies same.

67. Defendant denies the allegations contained in this paragraph of Plaintiff’s

   complaint.

68. Defendant denies the allegations contained in this paragraph of Plaintiff’s

   complaint.

69. Defendant is without knowledge or information sufficient to form a belief as

   to the allegations in this paragraph and so, denies same.

70. Defendant denies the allegations contained in this paragraph of Plaintiff’s

   complaint.

71. Defendant is without knowledge or information sufficient to form a belief as

   to the allegations in this paragraph and so, denies same.

72. Defendant is without knowledge or information sufficient to form a belief as

   to the allegations in this paragraph and so, denies same.

73. Defendant is without knowledge or information sufficient to form a belief as

   to the allegations in this paragraph and so, denies same.

74. Defendant is without knowledge or information sufficient to form a belief as

   to the allegations in this paragraph and so, denies same.

75. Defendant is without knowledge or information sufficient to form a belief as

                                        9
 Case: 4:18-cv-02072-HEA Doc. #: 18 Filed: 02/26/19 Page: 10 of 19 PageID #: 85



   to the allegations in this paragraph and so, denies same.

76. Defendant denies that he assaulted Plaintiff. Defendant is without

   knowledge or information sufficient to form a belief as to the remaining

   allegations in this paragraph and so, denies same.

77. Defendant admits that Plaintiff covered his cell window on February 7,

   2018. Defendant is without knowledge or information sufficient to form a

   belief as to the remaining allegations in this paragraph and so, denies same.

78. Defendant admits that Plaintiff covered his cell camera and refused

   directives to uncover same, which contributed to the decision to utilize a

   planned use of force.       Defendant is without knowledge or information

   sufficient to form a belief as to the remaining allegations in this paragraph

   and so, denies same.

79. Defendant is without knowledge or information sufficient to form a belief as

   to the allegations in this paragraph and so, denies same.

80. Defendant is without knowledge or information sufficient to form a belief as

   to the allegations in this paragraph and so, denies same.

81. Defendant admits the allegations in this paragraph of Plaintiff’s complaint.

82. Defendant admits that Plaintiff was confined to wrist restraints and

   handcuffed. Defendant denies the remaining allegations in this paragraph

   of Plaintiff’s Complaint.

83. Defendant admits that Plaintiff was in handcuffs, but denies the remaining

                                        10
 Case: 4:18-cv-02072-HEA Doc. #: 18 Filed: 02/26/19 Page: 11 of 19 PageID #: 86



   allegations contained in this paragraph of Plaintiff’s complaint.

84. Defendant admits that Plaintiff was brought to the ground by Defendant

   Hays. Defendant denies the remaining allegations contained in this

   paragraph of Plaintiff’s complaint.

85. Defendant admits that Plaintiff resisted directives to turn over on his

   stomach by Hays. Defendant is without knowledge or information sufficient

   to form a belief as to the remaining allegations in this paragraph and so,

   denies same.

86. Defendant denies the allegations contained in this paragraph of Plaintiff’s

   complaint.

87. Defendant admits Plaintiff was in handcuffs.         Defendant is without

   knowledge or information sufficient to form a belief as to the remaining

   allegations in this paragraph and so, denies same.

88. Defendant denies he assaulted Plaintiff. Defendant is without knowledge

   or information regarding what was “caught on videotape” and, therefore,

   denies the remaining allegations in this paragraph of Plaintiff’s complaint.

89. Defendant denies the allegations contained in this paragraph of Plaintiff’s

   complaint.

90. Defendant denies the allegations contained in this paragraph of Plaintiff’s

    complaint.

91. Defendant is without knowledge or information sufficient to form a belief as

                                         11
  Case: 4:18-cv-02072-HEA Doc. #: 18 Filed: 02/26/19 Page: 12 of 19 PageID #: 87



    to the allegations in this paragraph and so, denies same.

92. Defendant admits Phillip Anderson was a correctional officer III. Defendant

    is without knowledge or information sufficient to form a belief as to the

    remaining allegations in this paragraph and so, denies same.

93. Defendant is without knowledge or information regarding the allegations in

    this paragraph of Plaintiff’s complaint and, therefore, denies the same.

94. Defendant admits that Roy Eldridge was a correctional officer, but is

    without knowledge or information sufficient to form a belief as to the

    remaining allegations in this paragraph and so, denies same.

95. Defendant is without knowledge or information sufficient to form a belief as

    to the allegations in this paragraph and so, denies same.

96. Defendant is without knowledge or information sufficient to form a belief as

    to the allegations in this paragraph and so, denies same.

97. Defendant is without knowledge or information sufficient to form a belief as

    to the allegations in this paragraph and so, denies same.

98. Defendant is without knowledge or information sufficient to form a belief as

    to the allegations in this paragraph and so, denies same.

99. Defendant is without knowledge or information sufficient to form a belief as

    to the allegations in this paragraph and so, denies same.

100. Defendant denies that he beat Plaintiff. Defendant is without knowledge

     or information sufficient to form a belief as to the remaining allegations in

                                        12
  Case: 4:18-cv-02072-HEA Doc. #: 18 Filed: 02/26/19 Page: 13 of 19 PageID #: 88



     this paragraph and so, denies same.

101. Defendant denies that he beat Plaintiff. Defendant is without knowledge

     or information sufficient to form a belief as to the remaining allegations in

     this paragraph and so, denies same.

102. Defendant is without knowledge or information sufficient to form a belief

     as to the allegations in this paragraph and so, denies same.

103. Defendant denies that he beat Plaintiff. Defendant is without knowledge

     or information sufficient to form a belief as to the remaining allegations in

     this paragraph and so, denies same.

104. Defendant is without knowledge or information sufficient to form a belief

     as to the allegations in this paragraph and so, denies same.

105. Defendant denies that he beat Plaintiff. Defendant is without knowledge

     or information sufficient to form a belief as to the remaining allegations in

     this paragraph and so, denies same.

106. Defendant states that MDOC’s policies and procedures are the best proof of

    their contents. Defendant is currently without knowledge or information

    regarding the remaining allegations in this paragraph of Plaintiff’s

    complaint and, therefore, denies the same.

107. Defendant is without knowledge or information sufficient to form a belief

     as to the allegations in this paragraph and so, denies same.

108. Defendant is without knowledge or information sufficient to form a belief

                                        13
  Case: 4:18-cv-02072-HEA Doc. #: 18 Filed: 02/26/19 Page: 14 of 19 PageID #: 89



     as to the allegations in this paragraph and so, denies same.

109. Defendant is without knowledge or information sufficient to form a belief

     as to the allegations in this paragraph and so, denies same.

110. Defendant is without knowledge or information sufficient to form a belief

     as to the allegations in this paragraph and so, denies same.

111. Defendant is without knowledge or information sufficient to form a belief

     as to the allegations in this paragraph and so, denies same.

112. Defendant is without knowledge or information sufficient to form a belief

     as to the allegations in this paragraph and so, denies same.

113. Defendant is without knowledge or information sufficient to form a belief

     as to the allegations in this paragraph and so, denies same.

114. Defendant is without knowledge or information sufficient to form a belief

     as to the allegations in this paragraph and so, denies same.

115. Defendant is without knowledge or information sufficient to form a belief

     as to the allegations in this paragraph and so, denies same.

116. Defendant is without knowledge or information sufficient to form a belief

     as to the allegations in this paragraph and so, denies same.

117. Defendant denies the allegations contained in this paragraph of Plaintiff’s

     complaint.

118. Defendant denies the allegations contained in this paragraph of Plaintiff’s

     complaint.

                                       14
  Case: 4:18-cv-02072-HEA Doc. #: 18 Filed: 02/26/19 Page: 15 of 19 PageID #: 90



                             CAUSES OF ACTION

            COUNT I: CRUEL AND UNUSUAL PUNISHMENT
                             (HAYS)
119 - 125. Count I is not directed at Defendant Bennett, and he therefore makes

 no response thereto. To the extent a response is required by any part of Count

 I, Defendant denies same. Further, Defendant denies that Plaintiff is entitled

 to any and all relief sought in Count I.

            COUNT II: CRUEL AND UNUSUAL PUNISHMENT
                         (MAYES, BENNETT)
126. Defendant incorporates his previous responses as if fully set forth herein.

127. This paragraph is a legal conclusion to which no response is required.

128. Defendant is without knowledge or information regarding the allegations

     in this paragraph of Plaintiff’s complaint and, therefore, denies the same.

129. Defendant denies the allegations contained in this paragraph of Plaintiff’s

     complaint.

130. Defendant denies the allegations contained in this paragraph of Plaintiff’s

     complaint.

131. Defendant denies the allegations contained in this paragraph of Plaintiff’s

     complaint.

132. The allegations in this paragraph are legal conclusions to which no response

     is required. To the extent a response is required, Defendant denies same.

133. Defendant denies the allegations contained in this paragraph of Plaintiff’s


                                        15
  Case: 4:18-cv-02072-HEA Doc. #: 18 Filed: 02/26/19 Page: 16 of 19 PageID #: 91



     complaint.

       Defendant denies that Plaintiff is entitled to any and all relief sought in

 Count II.

             COUNT III: CRUEL AND UNUSUAL PUNISHMENT
                       (STEELE, SMALLEN, DOES)
134 - 137. Count III is not directed at Defendant Bennett, and therefore he

 makes no response thereto. To the extent a response is required by any part of

 Count III, Defendant denies same. Further, Defendant denies that Plaintiff is

 entitled to any and all relief sought in Count III.

               COUNT IV: 1ST AMENDMENT RETALIATION
                            (MAYES, DOES)
138 - 143. Count IV is not directed at Defendant Bennett, and therefore he

 makes no response thereto. To the extent a response is required by any part of

 Count IV, Defendant denies same. Further, Defendant denies that Plaintiff is

 entitled to any and all relief sought in Count IV.

               COUNT V: FAILURE TO TRAIN/SUPERVISE
                   (PRECYTHE, STEELE, PAYNE)
144 - 155. Count V is not directed at Defendant Bennett, and therefore he makes

 no response thereto. To the extent a response is required by any part of Count

 V, Defendant denies same. Further, Defendant denies that Plaintiff is entitled

 to any and all relief sought in Count V.




                                        16
  Case: 4:18-cv-02072-HEA Doc. #: 18 Filed: 02/26/19 Page: 17 of 19 PageID #: 92



                                COUNT VI: ASSAULT
                                     (HAYS)
156 - 160. Count VI is not directed at Defendant Bennett, and therefore he

 makes no response thereto. To the extent a response is required by any part of

 Count VI, Defendant denies same. Further, Defendant denies that Plaintiff is

 entitled to any and all relief sought in Count VI.

                               COUNT VII: BATTERY
                                    (HAYS)
161 - 165.     Count VII is not directed at Defendant Bennett, and therefore he

 makes no response thereto. To the extent a response is required by any part of

 Count VII, Defendant denies same. Further, Defendant denies that Plaintiff is

 entitled to any and all relief sought in Count VII.

                               PRAYER FOR RELIEF
       Defendant denies that Plaintiff is entitled to any of the requested relief

 listed in the Complaint, including this section and all subparts.

                                   JURY DEMAND

             Defendant demands a jury trial on all issues triable to a jury.

                            AFFIRMATIVE DEFENSES

                             First Affirmative Defense
       Plaintiff’s Complaint fails to state a claim upon which relief can be

 granted and should be dismissed under Fed. R. Civ. P. 12(b)(6).

                            Second Affirmative Defense
       Defendant is protected from liability and suit by the doctrine of qualified
                                           17
Case: 4:18-cv-02072-HEA Doc. #: 18 Filed: 02/26/19 Page: 18 of 19 PageID #: 93



immunity because any and all actions taken by him in regard to Plaintiff

Harris were appropriate, given his own actions and history, and done under

the reasonable and good faith belief that said actions were constitutional.

                         Third Affirmative Defense
      Plaintiff’s claim for punitive damages against Defendant is barred by the

Constitution and statutes of the United States and State of Missouri.

                        Fourth Affirmative Defense
      Defendant is entitled to Official Immunity and the protections of the

Public Duty Doctrine because his actions were discretionary and performed

pursuant to official duties owed to the public.

                         Fifth Affirmative Defense
      To the extent any damages sustained by Plaintiff Harris were the result

of acts or omissions by himself and/or other parties, Defendant asserts the

defenses of contributory negligence and comparative fault where applicable.

                         Sixth Affirmative Defense
      Defendant incorporates by reference each and every additional

affirmative defense that may be uncovered or made known during

investigation and discovery in this case, and specifically reserve the right to

amend their Answer to assert any such affirmative defenses upon discovery.




                                       18
Case: 4:18-cv-02072-HEA Doc. #: 18 Filed: 02/26/19 Page: 19 of 19 PageID #: 94



                                           Respectfully submitted,

                                           ERIC S. SCHMITT
                                           Attorney General

                                           /s/ Justin C. Moore
                                           Justin C. Moore, Mo Bar # 65057
                                           Assistant Attorney General
                                           Missouri Attorney General’s Office
                                           P.O. Box 861
                                           St. Louis, MO 63188
                                           Phone: (314) 340-7861
                                           Fax: (314) 340-7029
                                           Email: Justin.Moore@ago.mo.gov
                                           Attorney for Defendant Bennett


                       CERTIFICATE OF SERVICE


      I hereby certify that on the 26th day of February, 2019, I electronically

filed the foregoing with the Clerk of the Court using the Missouri Courts

Electronic Filing System which sent notice to:

J. Andrew Hirth
TGH Litigation LLC
913 East Ash Street
Columbia, MO 65201
andy@tghlitigation.com

Michael S. Foster
Foster Wallace, LLC
1501 Westport Road
Kansas City, MO 64111
Michael@fosterwallace.com

                                           /s Justin C. Moore
                                           Assistant Attorney General


                                      19
